32 /77 L// `/-0/

Kugust 31, 2015.

To,, ‘ ` E§E§C;§§?i/§§

Abel Acosta _ ©OURTOFCPMMNALAPREM=
District Clerk SEP §
Texas Court of Criminal Appeals 03 2015

P . O . Box 12308

Capital Station Q@@M@@@@&YC%@H%

"Austin, Tx 78711

RE: Court of Criminal Appeals #WR-82,741-O1

Dear Clerk,
On February 11, 2015 the Court remanded my case back to

' the trial Court because the habeas record had been forwarded to the
Court prematurely. The Court ordered the trial Court to complete an
evidentiary investigation and enter findings of fact and conclusions
of law. The issues were ordered to be resolved within 90 days of
the order and forwarded to the Court within 120 days of the order.

0ver 6 months have passed and the trial Court has not acted on
the Conrt's order of February 11, 2015; l write this letter to ask
that this Honorable Court compel the trial Court to forward the re-
cord to the Court for their review and consideration. l am innocent
of the crime; l am in prison for and need my case to be properly
reviewed and addressed. '

‘ l filed my "objections to trial Court's Findings of fact and
Conclusions of Law and Recommendation" with the trial Court and with
this Court on February 11, 2015 and ask this Court to please review
the record and see that I am in prison for a crime l did not commit.
The evidence I have presented in my habeas application proves my
innocence and the trial Court has not addressed (and plainly ignored)
the evidence of innocence I presented. t

Please move my case forward. Thank you.

   
 

 
    

_ a ste , r.
CC= flle 1 TDcJ-ID #1?65781
' James A. Lynaugh Unit

1098, South Hwy 2037

Ft. Stockton, Tx 79735